Appellant moves for rehearing, complaining that we declined to consider his sixteen bills of exception because filed too late, and cites us to Chap. 105, Acts Regular Session, 44th Legislature, which seems to attempt to lay down rules of practice in certain counties, one of which is the county of trial herein, which rules, according to appellant's contention, are so variant from the general rules laid down for our practice at large in this State as that appellant is entitled thereunder to have his said bills considered, even though same were filed more than ninety days after the overruling of his motion for new trial. We see no reason for a discussion of the dubious need for such a statute as the one above referred to which, if furnishing a precedent, might result in a tremendous confusion in practice in this State because different rules governing all matters of practice in our courts might be enacted by the Legislature as applicable to different sections of the State, unless same be held repugnant to our Constitution because special or local laws.
As applicable to the case before us, we observe that the trial term of the court below lasted more than eight weeks, in which event bills of exceptions should be filed within thirty days after final judgment, unless otherwise ordered of record by the trial judge. The record before us shows that on November 7, 1935, the trial court overruled appellant's motion for new trial herein, entered his notice of appeal and duly sentenced him, — no time being given him for filing statement of facts and bills of exceptions other than that fixed by statute. The transcript in this case was certified by the clerk of the court below on February 5, 1936, and shows that the trial term, which began October 21, 1935, was not yet ended. This fixed the status of said term as continuing more than eight weeks. We do not quote the contents of the act embraced in said Chap. 105, supra, but content ourselves with saying that nothing therein affords this appellant the slightest legal ground for complaint of our refusal to consider his bills of exceptions because filed too late.
We have again gone over each of the other complaints appearing in appellant's motion for rehearing, in support of none *Page 126 
of which does he cite any authorities, and find in none of them cause for changing our opinion herein.
The motion for rehearing is overruled.
Overruled.